Earl Warren: -- Staub, Appellant versus City of Baxley. Mr. Highsmith, you may proceed.
J. H. Highsmith: Mr. Chief Justice, may it please the Court. I had discussed briefly yesterday afternoon the jurisdictional question involved in this case. I'd move on now to the other features of the case. Under the facts of this case as they are in the record we think in fact with respect to the ordinance that actually only the two first sections are involved because the appellant made no application for a license and that is really the only two sections that have been applied to appellant. It's somewhat similar or it's an ordinance consisting of nine separate sections. It specifically provides that the invalidity of anyone of those sections will not invalidate the ordinance. Now, it is somewhat similar, to my mind, as was the matter in the case of Harriss involving the Federal Regulation of Lobbying Act. It will be recalled that in that case, the appellant made the contention that the provision of that Act that said that anyone convicted of the Act of a violation of the Act could not petition the Government or could not engage in lobbying for a period of three years. The Court held that it wasn't necessary to pass on that feature of it that that section hadn't been attempted to be applied and therefore, it wasn't before the Court and it would be taken up in such time as it did become before the Court. And the same situation exists here because these two sections say that before soliciting a person for a membership in a society that requires the payments of dues, it involved the money matter that they shall make the application. Actually, that section does not require a permit as their writ. It says that they shall have to make the application first. A subsequent section does say, of course, that they don't obtain the permit. Well, then, they could be prosecuted under the criminal section. This, to my mind, is the issue that has been so recently before this Court that it doesn't need to be dwelled on at any great length. It is strictly within the ruling of the Court under the case, the Thomas case, where a similar registration was required. And the Court, of course, in that decision, restricted itself to the fact that the injunction granted did prohibit the union from having the right of free bargaining because that -- no, I'm mistaken to hear the case, did prevent freedom of speech because the man could not make a speech. And it held here and we do rely strictly on this part of the decision, it said once a speaker goes further high up and engages in conduct which amount to more than the right of free discussion comprehends as when he undertakes collections of funds or securing subscriptions, he enters the realm when reasonable restriction or identification requirements may be imposed. Now, that is what we contend here. That under the facts of the case, this was a paid organized pursuing their vocation of an organizer and soliciting money, not just talking about the rights of labor or the benefits of labor but soliciting money. And under that direct ruling in the Thomas case, we say -- say that this matter should be held valid. Now, appellant has said it would be an undue hardship on labor to be required to meet what might be various regulations in various municipalities. Well, I think we are exposed to the same thing in any profession or vocation. As a lawyer, if I practice in different States, I have to get a license in each State. And if I practice before different courts, I have to get a license from each court. And that hasn't proved any undue hardship as far as the bar is concerned. The same thing is true with respect to medicine. They have to comply with the regulations of the State. That regulates their vocation. Now, if this is a restraint upon the freedom of speech, if it comes within that domain, then all of appellant's contentions are applicable because it would be a previous restraint. It would be an invalid restraint if it is within that domain.
Earl Warren: Do you require -- do you require them to get a permit to solicit members of the bar association?
J. H. Highsmith: I don't believe that there had been any members of the bar [Laughs] since I -- this has come up within my knowledge that there had been --
Earl Warren: There hadn't.
J. H. Highsmith: -- there haven't been and there haven't been any numbers of bar.
Earl Warren: Well, I -- I suppose there would be (Voice Overlap) --
J. H. Highsmith: Yes, sir. There could be. I'm saying --
Earl Warren: Certainly, it would be under, wouldn't they?
J. H. Highsmith: Yes, sir. It's a matter that -- it's a matter the bar can't assess dues or they do have dues and it involves money and so under property rights that the Court says that the regulations can protect. Well, they think they -- they could. Yes. I would say that that they could.
Speaker: (Voice Overlap) --
Earl Warren: Mr. Highsmith, one of the -- one of the things that bothered me was you -- you say that he can't attack the constitutionality of any section except the first two because, because he didn't apply for such a license. But now, as a part of his applying for the license, if he has to get it, he must pay $2000. Now, you have admitted the unconstitutionality of that -- of that part of the section.
J. H. Highsmith: I have. Yes.
Earl Warren: But still you would -- you would hold him, would you not, to -- to offer him to pay that $2000 before he could get a license.
J. H. Highsmith: No, sir. I -- I would say this with respect to that question that it has been frequently held that this Court will not -- nor any other court, will not presume that an invalid section of an ordinance will be enforced. If it was invalid and if it -- I agree that it is invalid, then the Court would suppose that the officer would not enforce an invalid section. And so therefore, he would not have had to pay a license had he made any application because the presumption is that that would not have been enforced. And -- and that applies to the whole reasoning of the same. If they can pick out some separate section and say, “Well, that particular section is invalid,” but if those first two sections are valid, and I see no reason under the ruling of the Thomas case why they aren't and also the Hale case well, then, they are not right in their contentions here in this particular case.
Earl Warren: Is your Supreme Court hold that that section was invalid?
J. H. Highsmith: Section 6?
Earl Warren: The one -- yes.
J. H. Highsmith: No, sir. It hasn't ruled on the validity of any. Of course, that was the point I made yesterday afternoon that it hasn't held any section to be either valid or invalid.
William O. Douglas: What ruling does that apply? Does it apply to people like Jehovah's Witnesses?
J. H. Highsmith: It -- this is the only application I know. It's the only time within my knowledge that matters come up there so far as the question of soliciting members. The --
William O. Douglas: You mean an administrative action.
J. H. Highsmith: Yes. Do you mean the -- the ordinance?
William O. Douglas: Yes.
J. H. Highsmith: It hasn't -- hasn't been up before. This is the only time it has come up. It's been passed 1949. There have been -- there may have been organizations that require the payments of use organized. I have no often knowledge of one in my own on that.
William J. Brennan, Jr.: Well, I suppose you have the Boy Scouts, the Girl Scouts --
J. H. Highsmith: Yes, sir.
William J. Brennan, Jr.: (Voice Overlap) and things like that.
J. H. Highsmith: Those -- those that could require the payment of use, I think, it would be applicable. Yes, sir.
William J. Brennan, Jr.: But you never sought to apply it when the (Voice Overlap) --
J. H. Highsmith: As far as I know, I know it has not been applied. I would know of it if it had and it has not. It's -- it has not been applied in that -- in that connection.
Felix Frankfurter: Is the question of a discriminatory application --
J. H. Highsmith: That is not in this record.
Felix Frankfurter: Is that in this case?
J. H. Highsmith: It is not in this record. It hasn't been raised.
Harold Burton: Is it (Inaudible) upon the ordinance, doesn't it?
J. H. Highsmith: Not to my mind, sir. A penal provision of an ordinance is never necessarily a vital part.
Harold Burton: (Voice Overlap) Section VI when the penal provision, was it (Inaudible)
J. H. Highsmith: Section VI imposed a license. I would say -- I was mistaken in thinking of the section. I would say it was not a vital section because a regulation as it's been pointed out by this Court, a regulation that requires information as to the character of the person or the nature of the organization, information to protect citizens that -- that it can be imposed. We -- you had the same thing in -- as again if I can refer to it, in the Federal Trade -- Federal Regulation of the Lobbying Act. There, they didn't enforce that particular penal section. They said it was separable. And this Court pointed out that in -- in that case, there were great many pressures on Congress to pass legislation or defeat legislation. And that this Court wouldn't try to protect them against that but that Congress had the right to know from where is that pressure came. And that we take the same position here that now, in our present time, many activities or more or to a great extent, all of our activities, all or though organizations, they have professions of -- made of organizers. It's trained people to -- in -- get people to join those organizations. Now, we can't prevent and wouldn't attempt to prevent. It wouldn't be valid to sail of the idea of organization. But I do say that as members of Congress have the right to know from where those pressures came, that members of the public have the right to know what organization they have -- being sought to get as members, the nature of that organization and the nature of the person that is seeking to get them in to the organization. That is I see it is the whole crux of this matter as to whether of one that pursue the vocation of organizer can be subject to regulation. Now, the only -- they do raise the question of Section VII and say that this -- the Labor Act is in conflict with it. In the Collins case again, it was held regulations of this sort didn't necessarily conflict with the Labor Act and also that was pointed out in the case of Hale versus Florida that it was not a necessary requirement of registration or information. It was not necessarily in conflict with the Wagner Act and if it was not, then it wasn't invalid for that reason.
Felix Frankfurter: Did you say that's the Hale case? I thought the Hale case decided the opposite.
J. H. Highsmith: They said "if it would". I have the wording here [Laughs]. In the -- they said “as applied” in that instance that -- that it was in conflict but they said if it was just merely a measure of requiring information and whatnot, then it wouldn't be in conflict. But there, the union was enjoined from acting any -- any respect as a union and of course, that prevented the free bargain.
Earl Warren: Mr. Glushien.
Morris P. Glushien: May it please the Court. So that our position will be extremely clear, and I must only get assure that I made it quite there yesterday in answer to Mr. Justice Brennan's question. I want to say that as we view it, this ordinance is independently invalid on two basic grounds under the First Amendment, the first being that it leaves to the city authorities the power to grant or deny licenses on discretionary ground. And we say that the First Amendment forbids that kind of a requirement where elementary rights of speech and association are concerned. The second, an independent ground for our attack under the First Amendment, is that the imposition of any flat license tax is invalid under the decisions of this Court in the Murdock case and the Opelika case and Follett against McCormick and others. So that, these are our two basic premises. Now, it is true that the city here confesses that the tax is bad because it is prohibitory. But the fact the city confesses invalidity on a particular ground, I submit, does not relieve this Court of its independent obligation to determine for itself the grounds of invalidity. The confessor cannot choose the ground. Now, the fact is --
Felix Frankfurter: Doesn't -- doesn't the confessions of error such on second ground? Or does your argument --
Morris P. Glushien: The confession --
Felix Frankfurter: -- shouldn't be accepted that he can -- that the -- the city can say yes, section whatever it is, said is out because it's unconstitutional?
Morris P. Glushien: As prohibitory.
Felix Frankfurter: Pardon me?
Morris P. Glushien: They say it's unconstitutional because it is prohibitory in character. That it is --
Felix Frankfurter: So who cares what the ground is so long as it's out?
Morris P. Glushien: Well --
Felix Frankfurter: You think -- you think it takes -- gave another ground, if they accepted your ground and it would -- the confession would be --
Morris P. Glushien: The point I --
Felix Frankfurter: -- accepted?
Morris P. Glushien: Well, I think the confession must be accepted by the Court but I don't think that that constricts the grounds upon which this Court was passed on the invalidity of a fee. For instance, it's the mere fact that --
Felix Frankfurter: About the invalidity of a fee?
Morris P. Glushien: Of a fee charge, yes, sir.
Felix Frankfurter: But the section is out. If the section is out, then there's no fee, is there?
Morris P. Glushien: That is true. But if they say it's out because and only because the amount is too large, I --
Felix Frankfurter: Well, it doesn't matter what they say. If they say that is -- if the consequence or what they say that the -- the section is stricken, then they -- because they gave a bad reason, would that make a difference?
Morris P. Glushien: No, sir, but it -- of course, it's stricken on that ground too. It is a good reason, but there is an independently better reason, namely, that the section is also invalid because it imposes any fees. And I say these are two different buttresses to the -- or you take away two different buttresses to the invalidity or to the validity of the section.
Felix Frankfurter: I -- I know the lawyers like to have their own grounds for favorable decisions. But is the absence of giving their favorite ground an unconstitutional determination?
Morris P. Glushien: Of course not. It should also be noted the section is still there and hasn't been repealed. It still stands there to any person who would today seek a license in Baxley, Georgia. And if we don't -- if this Court should not hold that it is invalid for the independent reason that it charges any fee as a constriction on First Amendment grounds, I think we're in for a long period of litigation. Is $2500 correct? Is $1000 correct? Is $100 correct? If the city were to merely change the amount of the fee and reenact the ordinance of that form, I say that we will come back with a whole generation of litigation over the validity or invalidity of such license fees for the use of elementary rights under the First Amendment. And --
Felix Frankfurter: Suppose it wasn't there at all?
Morris P. Glushien: It would be invalid because it provides with discretionary licensing effect.
Felix Frankfurter: Well, that's a different story but --
Morris P. Glushien: True.
Felix Frankfurter: -- on this point.
Morris P. Glushien: Correct.
Felix Frankfurter: Suppose it wasn't there?
Morris P. Glushien: Suppose there were no free charge, sir?
Felix Frankfurter: Suppose there was no Section VI.
Morris P. Glushien: I say this ordinance is still valid.
Felix Frankfurter: I understand that but that question would not be here, would it?
Morris P. Glushien: Correct.
Felix Frankfurter: Now, then, the question really is whether an acknowledgment by the law officer not passed on by the state court has any bearing upon that particular accusation against the statute.
Morris P. Glushien: Well, all I can tell you, sir, is that the -- the section is still on the books of Baxley to this day.
Felix Frankfurter: A lot of words are there but the question is whether it's legally there.
Morris P. Glushien: Well, the fact is for eight years, they didn't repeal it although -- and in the Georgia courts, I may say, Mr. Justice Frankfurter, there was no forthright confession that Section VI was invalid. The argument was rather made that the Court shouldn't pacify it. That was the basic argument of this as submitted. If I may go up another few moments, I also want to say that this section, this ordinance rather, quite a popular First Amendment grounds, violates the -- and conflicts with the National Labor Relations Act in imposing any license fee because, as I think Mr. Justice Frankfurter did observe in response to counsel's statements before, Hale against Florida holds, as we read it quite clearly, that the attachment of any licensing requirements to -- where Congress did not impose any conflicts with the requirements in the prohibition set forth in the National Labor Relations Act, there are other reasons why it conflicts with the National Labor Relations Act which we set forth in our brief. Thank you very much.